972 So. 2d 1043 (2008)
Nelis PENA, Petitioner,
v.
TAMPA MAID FOODS, INC. and Liberty Mutual Insurance Company, Respondents.
No. 1D07-4535.
District Court of Appeal of Florida, First District.
January 23, 2008.
Harold E, Barker, Lakeland, for Petitioner.
Charles E. Bentley of Boswell & Dunlap, LLP, Bartow, for. Respondents.
PER CURIAM.
Because respondents correctly and commendably concede error, the petition for writ of certiorari is GRANTED, and the order of the judge of compensation claims is quashed. The JCC shall authorize claimant to undergo a psychiatric examination by an independent medical examiner at the employer/carrier's expense.
KAHN, WEBSTER, and ROBERTS, JJ., concur.